Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. David Staple, on March 9, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1 and 8 have been amended as shown below.  Claims 30, 33, 39, 41, 46, 47 and 49 have been canceled, as shown below.  Claims 2-7, 9-29, 31, 32, 34-38, 40, 42-45, 48 and 50-57 remain as shown in the claim set filed on Feb. 28, 2022.  Of these claims, claims 2, 5-7, 9, 10, 12, 14, 15, 17, 19, 21, 23-25, 28, 31, 32, 34-38, 40, 42-45, 48 and 50-57 have been canceled.   

1.  (currently amended) A method of treating in need thereof, the method comprising administering a therapeutically effective amount of a composition comprising non-pathogenic bacteria of 25 or more different species from the class Clostridia to the subject.  

8.  (currently amended) The method of claim 1, wherein the subject has [[a]] gut microbiota that differ[[s]] from the  normal microbiota in one or both of membership or relative abundance of  one or more members of the gut microbiota.

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite claim language that is enabled and definite.  Clostridia (see Tables 1 — 1E on pp. 313 - 385) and one or more prebiotics (see paragraphs 22 and 35).  The subject treated is an infant (see paragraphs 11 and 339).  The dysbiosis or disorder or infection that is treated is antibiotic-associated diarrhea or diarrhea induced by infection by Clostridium difficile or colonization by a pathogen (i.e., infection) (see paragraph 10).  The artisan of ordinary skill at the time that the invention was filed would have known that, if the diarrhea was caused by one or more antibiotics, then the subject being treated was previously treated with one or more antibiotics.  The therapeutic composition that is administered comprises 104 - 1015 CFU per dose (see paragraph 863; see claim 3).  The therapeutic composition is administered orally, as it is a food, drink, food additive or gelatin capsule (see paragraphs 857-861; see claim 18).  But, the reference does not disclose that the therapeutic composition comprises at least 25 different species from the class Clostridia that are non-pathogenic.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-03-02